Citation Nr: 0710566	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for superficial perivascular dermatitis (previously 
diagnosed as pityriasis lichennoides chronica; tinea pedis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife; S.D.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  A July 2006 Travel Board hearing 
was held regarding this appeal; a transcript of that hearing 
is associated with the claims folder.

The Board observes that the veteran indicated in a June 2006 
statement that he was unable to work due to his service-
connected skin disorder.  Moreover, he indicated that he was 
filing for Social Security Disability due to his inability to 
work.  He also testified that he was told he was unable to be 
retrained due to his skin condition.  In light of these 
statements, the Board concludes that there exists a claim for 
entitlement to a total rating based on individual 
unemployability (TDIU).  Since this issue has not been 
adjudicated, it is referred to the RO for consideration.


FINDING OF FACT

The veteran's superficial perivascular dermatitis is 
manifested by an itching rash involving more than 40 percent 
of his total body surface area.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for superficial 
perivascular dermatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

As an initial matter, the Board notes that the veteran was 
originally service-connected for pityriasis lichennoides 
chronica with tinea pedis in a December 1987 rating decision.  
At such time, the veteran's skin disorder was assigned a 30 
percent disability rating under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813.  This diagnostic code applied to 
dermatophytosis.  

The veteran filed for an increased evaluation for his skin 
disorder in October 2004.  In the January 2005 rating 
decision, the RO denied increasing the veteran's 30 percent 
evaluation under 38 C.F.R. § 4.118, DC 7822 (2006).  This 
diagnostic code is applicable to papulosquamous disorders not 
listed elsewhere in the Rating Schedule (including lichen 
planus, large or small plaque parapsoriasis, pityriasis 
lichennoides et varioliformis acuta, lympomatoid papulosus, 
and pityriasis rubra pilaris).  The Board notes that the 
change in the applicable diagnostic code was precipitated by 
a change in regulation.  

As of August 30, 2002, the rating criteria for skin 
disabilities have changed.  See 67 Fed. Reg. 49,596 (July 31, 
2002).  Whereas prior to August 30, 2002, the veteran's 
pityriasis lichennoides chronica with tinea pedis was 
considered part of the family of disabilities labeled 
dermatophytosis, as of August 30, 2002, the Rating Schedule 
clearly indicated that such skin disorder should be evaluated 
under DC 7822 as a papulosquamous disorder.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2006).  In the present case, the Board is 
in agreement with the RO that pityriasis lichennoides 
chronica with tinea pedis is most appropriately rated under 
DC 7822.  However, for the reasons discussed below, the Board 
concludes that the competent evidence clearly shows that the 
veteran's disability is not pityriasis lichennoides chronica 
with tinea pedis.  Rather, the competent medical evidence 
shows that the veteran's skin disorder is superficial 
perivascular dermatitis, and that according to the Rating 
Schedule, the symptomatology associated with his service-
connected skin disorder meets the criteria for the maximum 60 
percent evaluation under DC 7806.

A review of the veteran's medical records reveals that he has 
been receiving treatment for an itching rash for many years 
now.  Although the original diagnosis provided was pityriasis 
lichennoides chronica with tinea pedis, the veteran's medical 
records demonstrate that this is not a clear diagnosis.  In 
this regard, the Board notes that a June 2005 VA primary care 
record indicates that the veteran has dermatophytosis, not 
otherwise specified, whereas a June 2006 VA dermatology 
consult notes that the veteran's condition is suggestive of 
chronic parapsoriasis.  The veteran had a biopsy performed in 
2005, and the April 2005 biopsy report indicates that the 
pre-operative diagnosis was confluent and reticula 
papillomatosis versus pityriasis rubra pilaris versus 
atypical psoriasis.  The final diagnosis, which was confirmed 
by another dermatopathologist, was superficial perivascular 
dermatitis.  Both pathologists noted that there was no 
evidence of psoriasis, and the first pathologist indicated 
that there were no definitive or classic features of any of 
the three suggested pre-operative diagnoses.

The Board finds the diagnosis provided by the April 2005 
biopsy result to be the most probative.  In light of the 
numerous diagnoses suggested, the Board concludes that the 
objective medical evidence provided by the biopsy, combined 
with the fact that the diagnosis was confirmed by a second 
pathologist, gives it the most probative weight as the proper 
diagnosis.  The Board notes that the RO appeared to agree, as 
evidenced by the July 2005 supplemental statement of the case 
in which the RO recharacterizes the issue as "evaluation of 
superficial perivascular dermatitis."

Seeing as the veteran's diagnosis is superficial perivascular 
dermatitis, it appears that the more appropriate diagnostic 
code in the Rating Schedule is DC 7806.  This diagnostic code 
applies to dermatitis or eczema, and warrants a 30 percent 
evaluation when 20 to 40 percent of the entire body or the 
exposed areas are affected by dermatitis or eczema, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, DC 7806 (2006).  The 
maximum 60 percent evaluation is warranted when dermatitis or 
eczema affects more than 40 percent of the entire body or the 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for constantly or 
near constantly during the past 12-month period.

Based on the above criteria and the medical evidence of 
record, the Board concludes that the veteran is entitled to 
the maximum 60 percent evaluation for superficial 
perivascular dermatitis because his dermatitis affects more 
than 40 percent of his total body surface.  Evidence of this 
includes a May 2005 dermatology record which notes that the 
veteran has an itching rash on a majority of his body.  Also 
of record is a June 2006 VA dermatology record which notes 
that the veteran's skin disorder affects 50 to 60 percent of 
his body surface areas.  

In light of such evidence, the veteran's service-connected 
superficial perivascular dermatitis meets the criteria for a 
higher evaluation, and a 60 percent evaluation is granted.  
The Board notes that no higher evaluation is warranted 
because 60 percent is the maximum allowable evaluation under 
either DC 7806 or DC 7822.


ORDER

An evaluation of 60 percent for superficial perivascular 
dermatitis is granted for the entire period of this appeal.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


